 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHARLES LEWIS BOBO,                               No. 2:19-cv-0757 MCE-KJN PS
12                      Plaintiff,
13          v.                                         ORDER AND
14   KINGS COUNTY ASSEESORS OFFICE,                    FINDINGS AND RECOMMENDATIONS
15                      Defendant.
16

17          Plaintiff Charles Lewis Bobo, who is proceeding without counsel in this action, has

18   requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1 (ECF No. 2.) The

19   request will be denied because the complaint, in its current form, is frivolous. Where “plaintiff’s

20   claim appears to be frivolous on the face of the complaint,” the district court may “deny[] plaintiff

21   leave to file in forma pauperis.” O’Loughlin v. Doe, 920 F.2d 614, 617 (9th Cir. 1990).

22          Three years ago, Plaintiff filed a complaint against this Defendant in the Fresno division

23   of the Eastern District of California, questioning “how can Kings County Assessor Office sold

24   land with will made by Alice Bobo now deeds some one else name [sic].”. See 1:16-cv-291-LJO-

25   JLT, at ECF No. 1. There, the magistrate judge recommended dismissal without prejudice for

26   lack of subject matter jurisdiction. See Id. at ECF No. 3. Apparently unsatisfied with this result,

27
     1
      This action proceeds before the undersigned pursuant to Local Rule 302(c)(21) and 28 U.S.C.
28   § 636(b)(1).
                                                    1
 1   Plaintiff refiled the exact same claim here in Sacramento against the same Defendant. See 2:16-

 2   cv-02340-JAM-AC. In this second action, the magistrate judge denied Plaintiff’s request for IFP

 3   status because his complaint was frivolous, but granted leave to amend. (See 16cv2340, at ECF.

 4   No. 3). In this order, the magistrate judge detailed the steps Plaintiff needed to take in order to

 5   properly allege a claim, provided links to the court’s website and the address of the Clerk, and

 6   described the numerous resources available to pro se plaintiffs. (See Id.). However, Plaintiff

 7   failed to file an amended complaint, and so the magistrate judge recommended dismissal without

 8   prejudice for failing to comply with the court’s order. (See Id.). The district court adopted the

 9   F&R in full, and the Ninth Circuit ultimately dismissed Plaintiff’s appeal as “so insubstantial as

10   to not warrant further review[.]” (See 16cv2340, ECF. Nos. 5, 9).

11          In the instant case, Plaintiff has now refiled the same complaint against Defendant Kings

12   County alleging the same claims. (See ECF No. 1). This includes his allegations that the Kings

13   County Assessor sold land pursuant to a deed under “some one else name [sic],” that the land was

14   subject to Alice Bobo’s will, and that Defendant did not have a copy of this paperwork. (See Id.).

15   In fact, the language used in his current complaint is the exact same as was used in his complaint

16   from three years ago—save for the increase in his request for damages from one-quadrillion to

17   two-quadrillion dollars. (Compare ECF No. 1 with 16cv2340, at ECF. No. 1). Plaintiff’s

18   complaint is still frivolous, and must be dismissed. See Bobo v. Kings Cnty. Assessor Office,

19   2016 U.S. Dist. LEXIS 29755, *3 (E.D. Cal. Mar 7, 2016); Bobo v. Kings Cty. Assessors Office,

20   2016 WL 6248441, at *1 (E.D. Cal. Oct. 26, 2016) (citing O'Loughlin, 920 F.2d at 617; McHenry
21   v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996)).

22          Further, the undersigned recommends this dismissal with prejudice, as Plaintiff was

23   previously provided guidance on how to state a claim for these same allegations against this same

24   Defendant, but Plaintiff failed to make any substantive changes. Thus, allowing for further

25   amendment would be futile. Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 689 (9th Cir.

26   2007), overruled on other grounds by Taylor v. Sturgell, 553 U.S. 880, 904, (2008) (in
27   determining whether a later-filed action is duplicative, this court examines “whether the causes of

28   action and relief sought, as well as the parties or privies to the action, are the same”); see also
                                                        2
 1   McCrea v. Adams, 2018 WL 529973, at *3 (E.D. Cal. Jan. 24, 2018) (recommending denial of

 2   amendment where the plaintiff was previously provided with the legal standards most applicable

 3   to his claims, but was unable to cure the deficiencies identified) (citing Akhtar v. Mesa, 698 F.3d

 4   1202, 1212-13 (9th Cir. 2012)).

 5          Accordingly, IT IS HEREBY RECOMMENDED that:

 6          1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) be DENIED, because the

 7              complaint is frivolous;

 8          2. The action must be DISMISSED WITH PREJUDICE for failure to cure deficiencies

 9              identified in a previous action; and

10          3. The Clerk of Court be directed to close this case.

11          In light of those recommendations, IT IS ALSO ORDERED that all pleading, discovery,

12   and motion practice in this action are STAYED pending resolution of the findings and

13   recommendations. With the exception of objections to the findings and recommendations, and

14   non-frivolous motions for emergency relief, the court will not entertain or respond to any motions

15   or filings until the findings and recommendations are resolved.

16          These findings and recommendations are submitted to the United States District Judge

17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

18   days after being served with these findings and recommendations, any party may file written

19   objections with the court and serve a copy on all parties. Such a document should be captioned

20   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
21   shall be served on all parties and filed with the court within fourteen (14) days after service of the

22   objections. The parties are advised that failure to file objections within the specified time may

23   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

24   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

25          IT IS SO ORDERED AND RECOMMENDED.

26   Dated: June 5, 2019
27

28
                                                       3
